                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
                                                                             DOC #: _________________
UNITED STATES DISTRICT COURT                                                               1/13/2020
                                                                             DATE FILED: ______________
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
HOK CHIN, et al.,                                              :
                                                               :
                                    Plaintiffs,                :   ORDER
                                                               :
                  -v-                                          :   18-CV-10734 (JGK) (JLC)
                                                               :
UNITED RESTAURANT GROUP, INC., et al.,                         :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        By Amended Order of Reference dated January 13, 2020 (Dkt. No. 123), Judge Koeltl

referred this case to me for settlement. The parties are directed to advise the Court within 30

days of the date of this Order when they wish to schedule a settlement conference. The parties

should do so by filing a letter-motion on the docket that indicates at least three dates that are

mutually convenient for the parties. Alternatively, counsel are free to call chambers at (212)

805-0250 with both sides on the line and coordinate with my deputy clerk, David Tam, to find a

mutually convenient date for the parties and the Court.

        SO ORDERED.

Dated: January 13, 2020
       New York, New York
